IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40693
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ ALBERTO MUNIZ-JUAREZ,
also known as Gerardo Herrera-Perez,
                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        - - - - - - - - - -
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Alberto Muniz-Juarez appeals his conviction and

sentence for illegal reentry into the United States after

deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2).     He

argues that the district court should have suppressed his prior

deportation because he was deprived of due process during the

administrative-deportation proceeding accomplished under 8 U.S.C.

§ 1228.   He also argues that he need not establish actual

prejudice in order to collaterally attack his prior deporation.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40693
                              - 2 -

     This court has rejected the arguments made by Muniz-Juarez

in United States v. Benitez-Villafuerte, 186 F.3d 651, 659-60

(5th Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).   The

decision of the district court is therefore AFFIRMED.